              CCase
                a s e 1:1:17-cr-00124-PAE
                         1 7- cr- 0 0 1 2 4- P A E DDocument
                                                     o c u m e nt 230
                                                                    9 Fil e d 003/05/21
                                                                       Filed    3/ 0 4/ 2 1 PPage
                                                                                              a g e 11 ofof 22




                                           J A M E S E. N E U M A N, P. C.
                                                             Att or n e y at L a w
                                                  1 0 0 L af a y ett e Str e et – S uit e 5 0 1
                                                     N e w Y or k, N e w Y or k 1 0 0 1 3
                                                                     –––
                                                          T E L 2 1 2- 9 6 6- 5 6 1 2
                                                          F A X 6 4 6- 6 5 1- 4 5 5 9
                                                       w w w.j a m es n e u m a n. c o m
                                                     j a m es @j a m es n e u m a n. c o m

                                                                                  M ar c h 4, 2 0 2 1



B Y E CF
H o n. P a ul E n g el m a y er
U nit e d St at es Distri ct J u d g e
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

                      R e: U nit e d St at es v R o bi ns o n , 1 7 Cr. 1 2 4 ( P A E)

Y o ur H o n or:

                       I a m writi n g t o u p d at e t his C o urt wit h c ert ai n f a cts p ert ai ni n g t o t h e p e n di n g pr o s e
c o m p assi o n at e r el e as e m oti o n, a n d r e q u est t h at s u c h m oti o n b e h el d i n a b e y a n c e a n d e xt e n d t h e
bri efi n g s c h e d ul e si xt y d a ys i n vi e w of t h os e f a cts.

                       B y w a y of b a c k gr o u n d, o n F e br u ar y 2 3, 2 0 2 1, t his C o urt a p p oi nt e d m e f or t h e li mit e d
p ur p os e of writi n g a m e m or a n d u m of l a w i n s u p p ort of Gl e n R o bi ns o n’s pr o s e m oti o n f or
c o m p assi o n at e r el e as e. T his C o urt als o dir e ct e d t h at s u c h a m e m or a n d u m b y fil e d b y M ar c h 1 6,
2 0 2 1, a n d t h at t h e g o v er n m e nt fil e a n y o p p osi n g p a p ers b y M ar c h 2 3, 2 0 2 1.

                        At t h e ti m e t h at Mr. R o bi ns o n m ail e d his a p pli c ati o n t o t his C o urt, h e w as s er vi n g
a st at e s e nt e n c e a n d r esi di n g at a K e nt u c k y pris o n i n N o v e m b er, 2 0 2 0. Aft er b ei n g a p p oi nt e d, I
l e ar n e d t h at Mr. R o bi ns o n h a d b e e n tr a nsf err e d t o t h e Ol d h a m C o u nt y D et e nti o n C e nt er, w hi c h is
a f e d er al f a cilit y. I t h e n s p o k e wit h a m e m b er of t h e U nit e d St at es M ars h al’s offi c e i n K e nt u c k y a n d
w as i nf or m e d t h at i n m at es ar e t y pi c all y h el d at t h e Ol d h a m C o u nt y D et e nti o n C e nt er t e m p or aril y a n d
t h at Mr. R o bi ns o n li k el y w o ul d b e tr a nsf err e d t o a f e d er al pris o n wit hi n a c o u pl e of w e e ks.

                       I n a d diti o n, I arr a n g e d f or a vi d e o m e eti n g wit h Mr. R o bi ns o n. A m o n g ot h er t hi n gs,
I e x pl ai n e d t h at 1 8 U. S. C. § 3 5 8 2( c)( 1)( A)(I) r e q uir e d i n m at es t o e x h a ust a d mi nistr ati v e r e m e di es
b y first fili n g a r e q u est f or c o m p assi o n at e r el e as e t o t h e B ur e a u of Pris o ns. C o nsi d eri n g t h at h e h a d
n ot y et h a d a n o p p ort u nit y t o fil e s u c h a r e q u est, b ut w o ul d pr es u m a bl y b e a bl e t o d o s o u p o n his
arri v al at a f e d er al pris o n, I s u g g est e d t o hi m t h at t h e b est c o urs e w o ul d b e t o as k t his C o urt t o h ol d
              CCase
                a s e 1:1:17-cr-00124-PAE
                         1 7- cr- 0 0 1 2 4- P A E DDocument
                                                     o c u m e nt 230
                                                                    9 Fil e d 003/05/21
                                                                       Filed    3/ 0 4/ 2 1 PPage
                                                                                              a g e 22 ofof 22




t h e p e n di n g m oti o n i n a b e y a n c e l o n g e n o u g h f or hi m t o e x h a ust his a d mi nistr ati v e r e m e di es. Mr.
R o bi ns o n a gr e e d wit h m y s u g g esti o n.

                       F or t h es e r e as o ns, w e as k t h at t his C o urt h ol d Mr. R o bi ns o n’s m oti o n i n a b e y a n c e a n d
e xt e n d t h e c urr e nt bri efi n g d e a dli n es f or si xt y d a ys. B as e d u p o n t h e r e pr es e nt ati o ns I r e c ei v e d fr o m
t h e U nit e d St at es M ars h al’s offi c e, s u c h a m o u nt of ti m e s h o ul d b e s uffi ci e nt f or Mr. R o bi ns o n t o as k
f or c o m p assi o n at e r el e as e a d mi nistr ati v el y. S h o ul d t h at r e q u est b e gr a nt e d, his m oti o n will b e
r e n d er e d m o ot. A n d if t h at r e q u est is d e ni e d, his m oti o n c a n r e a dil y b e s u p pl e m e nt e d t o u p d at e t h e
C o urt wit h t h e p erti n e nt i nf or m ati o n. Wit h o ut h ol di n g his m oti o n i n a b e y a n c e, h o w e v er, Mr.
R o bi ns o n m a y w ell n e e d t o w ast e r es o ur c es, a n d ti m e, b y fili n g a n a d diti o n al m oti o n f or
c o m p assi o n at e r el e as e.

                      T o d a y, I dis c uss e d t his m att er wit h A U S A S ar a h K us h n er. S h e i n di c at e d t h at t h e
g o v er n m e nt c o ns e nts t o t his a p pli c ati o n.

                                                                              R es p e ctf ull y s u b mitt e d,


                                                                                      /s/
                                                                              J a m es E. N e u m a n




                                             Gr a nt e d. S O O R D E R E D.

                                            PaJA.�
                                   ___________________________________
                                     _________________________________
                                          PPAUL
                                             A U L A. A. ENGELMAYER
                                                          E N GEL M A YER
                                          UUnited
                                            nit e d StStates
                                                        at es Distri ct J Judge
                                                              District    u d ge
                                           3/ 5/ 2 0 2 1




                                                                      - 2-
